Citation Nr: 0834032	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-39 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee scar.

2.  Entitlement to service connection for a left knee 
disorder, secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1986 to May 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the veteran's claim for service 
connection for a left knee disorder and granted service 
connection for a right knee scar, assigned a 10 percent 
rating.

The issue of service connection for the left knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The veteran's right knee scar has not been unstable or 
painful upon examination, and there is no underlying soft 
tissue damage, frequent loss of skin, or functional 
limitation attributable to the scar.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a right knee scar have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.10, 
4.31, 4.40, 4.118; Diagnostic Codes 7801, 7802, 7803, 7804, 
and 7805 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in April 2005 that fully addressed all notice 
elements.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence. 

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet.App. 128 (2008).  That burden has not been met in this 
case.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  



2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA and private treatment records.  The veteran 
was afforded multiple VA medical examinations, most recently 
in February 2005.  Although the February 2005 and October 
2004 examinations each listed different measurements for the 
scar, the Board finds a new examination is not needed, as 
even the longer 12 centimeter measurement would not qualify 
the veteran for a higher rating given his other symptoms.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.



Evaluation for the Scar

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In an 
appeal from an initial rating, the Board must consider the 
medical evidence during the entire period since the veteran's 
claim was first filed.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's right knee scar is rated 10 percent disabling 
pursuant to Diagnostic Code (DC) 7804.  Under DC 7804, a 10 
percent evaluation is warranted for scars that are 
superficial and painful upon examination.  Note (1) to that 
Code section states that a superficial scar is one not 
associated with underlying soft tissue damage.

At a VA examination in October 2004, the examiner noted a 
vertical scar on the right knee of 2 centimeters by 1 
millimeter.  Texture of the skin was normal, with no 
adherence to underlying tissue, no atrophy, no ulceration or 
breakdown of the skin, no elevation or depression, no keloid 
formation, no discoloration of the scar, no induration, no 
inflexibility, no disfigurement, and no limitation of motion 
due to the scar.  The veteran attended another VA examination 
in February 2005.  The examiner noted a scar on the anterior 
aspect of the knee that was 12 centimeters in length.  The 
scar was nonerythematous, nontender, and not adherent.  There 
was no limitation of motion.

As 10 percent is the maximum available under DC 7804, a more 
favorable rating is not available under this diagnostic code.  
The Board has considered whether any alternate diagnostic 
code would allow for a higher evaluation.  However, as the 
scar in question does not involve the head, face or neck, DC 
7800 does not apply.  As there is no demonstration that the 
scar causes limited motion, DC 7801 and DC 7805 are similarly 
inapplicable.  Additionally, as there is no evidence that the 
veteran's scar encompasses an area exceeding 144 square 
inches, an evaluation is not possible under DC 7802, for 
scars other than the head, face or neck that are superficial 
and that do not cause limited motion.  Finally, because the 
scar was not shown to be unstable, DC 7803, for superficial 
unstable scars, does not apply.  There are no other relevant 
code sections for consideration.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
is made. 38 C.F.R. § 3.321(b)(1). There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 2008 WL 1815618 
(Ct. Vet. App. April 23, 2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the veteran's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id. at *3.  
If not, the second step is to determine whether the 
claimant's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id. at *3; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id. at 
*3-4.

Here, the record does not establish that the rating criteria 
are inadequate. To the contrary, the very symptoms that the 
veteran describes, such as pain associated with the scar, are 
the symptoms included in the criteria found in the rating 
schedule for mental disabilities.  Thus, the Board finds that 
the schedular criteria are not inadequate for rating this 
veteran's right knee scar.  As a result, the other two steps 
in the analysis of extra-schedular ratings need not be 
reached.

In conclusion, the evidence reveals that the veteran's right 
knee scar is manifested by symptoms consistent with the 
currently assigned 10 percent rating under DC 7804.  There is 
no basis for assignment of an increased evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The appeal for an initial rating in excess of 10 percent for 
a right knee scar is denied.


REMAND

The veteran claims her left knee disorder is secondary to a 
service-connected right knee disability.  She contends that 
she favors her left knee due to pain in the right knee.  The 
February 2005 VA examiner opined that the left knee disorder 
was not secondary to the right knee disability, but did not 
explain his/her rationale.  Without the reasons for the 
examiner's opinion, the Board cannot make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA 
must provide a medical examination when it is necessary to 
decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and 
physical.  The examiner should state 
whether the veteran's left knee 
disorder is at least as likely as not 
secondary to his right knee disability 
and should provide an explanation for 
his/her opinion.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and her representative.  
After the veteran and her representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


